Title: From George Washington to United States Senate, 17 February 1797
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States February 17th 1797
                        
                        I nominate the following Persons to fill the Offices annexed to their
                            respective names.
                        Morgan Brown of the State of Tennessee, to be Collector for the District of
                            Tennessee, and Inspector of the Revenue for the Port of Palmyra.
                        John McNairy of the State of Tennessee to be Judge for the United States in the
                            District of Tennessee.
                        Thomas Gray of the State of Tennessee, to be Attorney for the United States in
                            the District of Tennessee.
                        Robert Hays of the State of Tennessee to be Marshal of & for the
                            District of Tennessee.
                        Richard Rogers of New York to be Naval Officer for the District of New York,
                            vice Benjamin Walker resigned.
                        Mathias E. Sawyer of North Carolina to be Surveyor for the Port of Pasquotank
                            River Bridge in the District of Camden and Inspector of the Revenue for the same Port, vice
                            Edmund Sawyer deceased.
                        Elias Backman a resident of Gottenburg in Sweden to be Consul for the United
                            States at Gottenburg.
                        Isaac Cox Barnet of New Jersey now residing at Brest to be Consul for the
                            United States at the Port of Brest.
                        
                        Francis Childs late of New York now residing in Europe to be Consul for the
                            United States at Genoa.
                        Conrad Frederick Wagner to be Consul for the United States at Trieste.
                        William Henry Lange of Georgia (heretofore nominated by mistake Henry William
                            Lange) to be Surveyor for the District of Savanna, and Inspector of the Revenue for the Port
                            of Savanna, vice James Benjamin Maxwell resigned.
                        
                            Go: Washington
                            
                        
                    